DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0096822, filed on 08/20/2018.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/19/2019 and 08/30/2019 were filed after the mailing date of the instant application on 08/19/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 1-17, Independent claim 1 defines X11 as being selected from an oxygen atom, a sulfur atom, a selenium atom, a nitrogen atom, and a phosphorus atom. The instant description only provides 2 examples of a compound with a nitrogen at this location, 1 example of a compound with a phosphorus at this location, and 0 examples of a compound with a selenium or a sulfur atom at this location which would meet this requirement. The specification further provides exceptionally broad guidance on compounds with nitrogen, phosphorus, sulfur, or selenium at this location that could be used to form more embodiments. The limited examples described in the written description does not provide a representative number of species sufficient to show that Applicant was in possession of the claimed genus (see MPEP 2163-II-A-3-a-ii).
With respect to claims 18-20, Independent claim 1 defines X11 as being selected from an oxygen atom, a sulfur atom, a selenium atom, a nitrogen atom, and a phosphorus atom. The instant description only provides 2 examples of a device comprising an oxygen atom at this position, and zero examples of device comprising a compound with a sulfur atom, a selenium atom, a nitrogen atom, or a phosphorus atom at this place. The specification further provides exceptionally broad guidance on compounds comprising nitrogen, sulfur, selenium, or 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ise et al.(JP 2009/266943 A, using the attached translation for references).
With respect to claim 1, Ise teaches an organometallic compound according to Formula 7 (page 25) which is pictured below.

    PNG
    media_image1.png
    243
    189
    media_image1.png
    Greyscale

In this formula, any of Q1-Q4 may be represented by the partial formulae pictured on pages 27-45, L may be represented by any of the partial formulae on pages 46-48 (paragraph 0090), and M is platinum (paragraph 0059).
When Q1 and Q4 are represented by partial structure QB61CC-1 (page 29), Q2 is represented by partial structure QT50CN-17 (page 33), Q3 is represented by partial structure QT50NC-1 (page 36), and L is represented by L-76 (page 47), it forms the full compound pictured below.

    PNG
    media_image2.png
    127
    112
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    144
    131
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    146
    124
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    85
    66
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    202
    159
    media_image6.png
    Greyscale

This compound reads on the instant claims when M1 is platinum, L1 is Formula 1-1, n2 is 0 and L2 is not present, ring A11 and A12 are a C6 carbocyclic (benzene) group, X11 is oxygen, Y11 and Y12 are carbon atoms, Z11 and Z12 are nitrogen atoms, Z13 and Z14 are C(R13) and C(R14) respectively, Z15 is a nitrogen atom, Z16 and Z17 are carbon atoms, T11-T14 and L12-L14 are a single bond, L11 is *-C(R16)(R17)-*’, a11 is 2, a12 and a14 are 1, and a13 is 0 so that L13 is not present, Ra, R15, and R18-R19 are not present, R11 to R14 and R16-R17 are hydrogen atoms.
Ise includes each element claimed, with the only difference between the claimed invention and Ise being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound with excellent durability in high luminance (paragraph 0006, lines 5-7),  See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 2, Ise teaches the organometallic compound of claim 1, and the metal is platinum.
With respect to claim 3, Ise teaches the organometallic compound of claim 1, and rings A11 and A2 are each benzene.
With respect to claim 4, Ise teaches the organometallic compound of claim 1, and X11 is oxygen.
With respect to claim 5, Ise teaches the organometallic compound of claim 1, and Y11 and Y12 are each carbon.
With respect to claim 6, Ise teaches the organometallic compound of claim 1, and Z11 and Z12 are each nitrogen.
With respect to claim 7, Ise teaches the organometallic compound of claim 1, and T11 to T14 are each a single bond.
With respect to claims 8 and 9, Ise teaches the organometallic compound of claim 1, as discussed above wherein L12-L14 are each a single bond, L11 is *-C(R16)(R17)-*’ and a11 is 2 so the linking group is an ethylene group.
With respect to claim 10, Ise teaches the organometallic compound of claim 1, and Ra, R15, and R18-R19 are not present, R11 to R14 and R16-R17 are hydrogen atoms.
With respect to claim 11, Ise teaches the organometallic compound of claim 1, and L1 is a ligand represented by Formula 1-11, as pictured above.
With respect to claim 12, Ise teaches the organometallic compound of claim 1, and n2 is 0 so that L2
With respect to claim 13, Ise teaches the organometallic compound of claim 1, and M1 is Pt and n1 is n1 and n2 is 0.
With respect to claim 14, Ise teaches the organometallic compound of claim 1, and the organometallic compound is represented by Compound 8.
With respect to claims 15-17, Ise is silent to the energy level of the compound at a 3MC state, the bond dissociation energy, and the emission wavelength of the compound. However, this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the compound of Ise reads on a preferred embodiment of the invention (See compound 8 in claim 14) and is interpreted to meet the requirements of the claims. Support for this presumption comes from the use of like materials and like processes when the organometallic compound of Ise is used as an emissive compound in the organic layer of an electroluminescent device, which would result in the claimed property described in the instant claims. Therefore, the claims are considered to be obvious over Ise, and the burden shifts to applicant to show that there is an unobvious difference between the claimed composition and the composition in the prior art. See MPEP 2112 (V). In addition, the presently claimed properties are considered to be present once the work of Ise was first provided. See MPEP 2112.01 (II). 
With respect to claims 18-20, Ise teaches the organometallic compound of claim 1, and also teaches a device structure comprising an anode, a hole transporting layer, an emission layer, an electron transport layer, and a cathode (paragraphs 0029-0030), and the organometallic compound is in the emissive layer (paragraph 0031, lines 8-10).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound of Ise in the emissive layer of a device with the claimed device structure, as demonstrated by Ise to be known prior to the effective filing date of the claimed invention. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Brooks et al. (US 2015/0295192 A1) – teaches relevant linking groups
Kinoshita et al. (US 2009/0079340 A1) – teaches relevant organometallic complexes
Beers et al. (US 2013/0048963 A1) – teaches relevant organometallic complexes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786